Citation Nr: 1644370	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  15-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for white spots in the mouth and esophagus, to include as a result of Agent Orange (herbicide) exposure.

2. Entitlement to service connection for an eye disability. 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.  

These appeals come to the Board of Veterans' Appeals (Board) from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers service connection for white spots in the mouth and esophagus, to include as a result of herbicide exposure, and an eye disability.  Specifically, he avers in a February 2015 statement that he was in French Indochina, what is now Vietnam, in 1954 aboard the USS Duval County LST 758.  He was in inland water ways and on land while assisting in evacuating thousands of refugees.  During this time, he alleges he was exposed to herbicides that caused thrush, phlegm, and mucus in his mouth.  He states he has continued to have this condition since that time.  

Also, he claims in the February 2015 statement that while stationed at the US Naval Station in San Diego in 1952, he was sprayed with metal fragments and treated at the Naval Hospital.  He has had trouble with his eyes ever since and was later found to have metal fragments in his eye.  He started going to VA hospitals in 1987 and had been treated at the Dallas, El Paso, Albuquerque, and Salt Lake City VA.  

First, although he Veteran avers he was treated at the VA in Dallas, El Paso, Albuquerque, and Salt Lake City, the Board notes only treatment records from Salt Lake City since November 1992 have been associated with the record.  As such, records from the VA in Dallas, El Paso, and Albuquerque should be associated with the claims file. 

Second, although the Veteran's service treatment records are unavailable for review, it is incumbent upon the VA to fully and thoroughly explore all potential sources of corroborating evidence.  As noted above, the Veteran indicated in a February 2015 statement that he was treated at the Naval Hospital in San Diego in 1952 after being sprayed with metal fragments.  As no request for clinical hospital records relating to this incident have been made, the Board finds the RO should request such records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all the Veteran's VA treatment records since 1987 to the present from the VA in Dallas, El Paso, and Albuquerque, as well as any associated outpatient clinics.  Since the earliest records would pre-date VA's electronic medical records systems, a search MUST be made of archived/retired paper records, with any negative responses documented in the record.

2.  Also, obtain all the Veteran's VA treatment records from the Salt Lake City VA since August 2015.  

3. Also, the RO should make an attempt to secure any clinical hospital records reflecting treatment after being sprayed with metal fragments at the San Diego Naval Hospital in 1952, through official channels. 

4. After the development requested above has been completed to the extent possible, the RO should again review the record.  If either benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




